 

Exhibit 10.1

 

RESEARCH AGREEMENT

 

This RESEARCH AGREEMENT (the “Agreement”), effective as of March 10, 2015 (the
“Effective Date”), is made by and between Oxis Biotech, Inc., a Delaware
corporation, having a place of business at 1407 North Beverly Drive, Beverly
Hills, CA 90210 (“OXIS”) and MultiCell Immunotherapeutics, Inc., a Delaware
corporation, having a place of business at 68 Cumberland Street, Suite 301,
Woonsocket, RI 02895 (hereinafter “MCIT”).

 

WHEREAS, OXIS desires to hire MCIT to execute the Project as defined in Exhibit
A attached hereto in accordance with the terms and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the mutual covenants and premises herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

 

Article 1 – Definitions

 

The terms in this Agreement with initial letters capitalized, whether used in
the singular or the plural, shall have the meaning set forth below or, if not
listed below, the meaning designated in places throughout this Agreement.

 

“Confidential Information” has the meaning set forth in Section 9.1.

 

“Derivative Material” shall mean any parts, progeny, replicates, expression or
transcription products, or Modifications obtained by OXIS from or with any
Developed Result. The Derivative Material shall be Confidential Information of
MCIT.

 

“Developed Results” shall mean any compound, composition-of-matter, biomaterial
or other substance, synthetic schema, Project Information or any other work
product, inventions, ideas or discoveries, whether patentable or not, that are
made in the course of performance of the Project under this Agreement, including
any compound, biomaterial or other substance, or synthetic schema provided by
MCIT to OXIS pursuant to this Agreement, but excluding, specifically, (i) the
Synthesis and Isomers; and (i) any OXIS Technology as may be incorporated
therein. The Developed Results shall be Confidential Information of MCIT.

 

“Intellectual Property Rights” shall mean all patents, rights of inventorship,
trademarks, service marks, trade names, trade dress, logos, copyrights, rights
of authorship, mask work rights, moral rights, all applications, registrations
and renewals in connection with any of the above, know-how, trade secrets,
rights of publicity, and privacy, rights under unfair competition and unfair
trade practices laws, and all other intellectual and industrial property rights
related thereto.

 

“Invention” shall mean MCIT’s invention related to methods and compositions for
targeted delivery and co-targeted delivery of therapeutic agents.

 

“Investigators” shall mean the principal investigators for the Project as more
fully set forth in Exhibit A.

 

“License Agreement” shall mean the license agreement attached hereto as Exhibit
C.

 

“MCIT Technology” shall mean all (i) pre-existing information relating to the
Invention and MCIT’s proprietary processes and materials regarding antibody-drug
conjugates; (ii) pre-existing information relating to the Project disclosed to
OXIS by MCIT in connection with this Agreement; (iii) all other information,
designs, know-how, inventions, methods, processes, formulae, research and
development activities, work in process, concepts, technical data and
information and other works of authorship owned, or licensed by MCIT, and in
each case, pre-existing prior to the Effective Date; and (iv) all Intellectual
Property Rights owned, licensed or used by MCIT, and in each case, pre-existing
prior to the Effective Date. For the avoidance of doubt, the MCIT Technology
shall be Confidential Information of MCIT.

 

“Modification” shall mean any complements, derivatives, analogs, antibodies
obtained from the use of, conjugates, and modifications of, with or from any
Developed Result.

 

-1-

 

 

“Molecules” shall mean (i) ***[REDACTED]***; and, (ii) ***[REDACTED]***.

 

“OXIS Technology” shall mean all pre-existing OXIS proprietary information
relating to the synthesis of ***[REDACTED]***. For the avoidance of doubt, the
OXIS Technology shall be Confidential Information of OXIS.

 

“Project” shall mean the research project described in Exhibit A attached
hereto.

 

“Project Information” shall mean any data or information, in each case, produced
in the performance of the Project.

 

“Project Personnel” shall mean all employees, consultants, contractors and
agents of MCIT engaged in the performance of the Project.

 

“Synthesis and Isomers” shall mean i) the chemical synthesis for
***[REDACTED]*** developed by MCIT pursuant to the Project; ii) the purification
method ***[REDACTED]***; and iii) the resulting ***[REDACTED]*** pursuant to the
Project.

 

Article 2 – Conduct of Project and Payments by OXIS

 

2.1           MCIT shall perform the Project in accordance with the terms and
conditions of this Agreement and prudent research practices.

 

2.2           In consideration of the performance of the Project by MCIT and the
Investigators, OXIS shall pay to MCIT the payment as set forth in Exhibit B and
in the manner set forth in Exhibit B. If the Project is terminated prematurely,
the amount due hereunder shall be adjusted to an amount equal to the pro rata
portion of the work performed plus any committed or non-cancelable costs, and
OXIS has have no rights whatsoever to any Developed Results, related work in
process or any other work product related to the Project.

 

2.3           MCIT shall retain sole right and title to any equipment purchased
with funds provided by OXIS under this Agreement.

 

2.4           MCIT will arrange and pay for all necessary personnel, laboratory
services, and other facilities, equipment and supplies required to discharge its
obligations under the Project. All matters of compensation, benefits and other
terms of engagement of any nature used in the Project shall be solely a matter
between MCIT and such individuals, regardless of whether such individuals are
considered employees, agents or independent contractors of MCIT.

 

2.5           MCIT and its Project Personnel shall comply with all applicable
laws, rules, regulations and other requirements of any applicable governmental
authority in the performance and documentation of the Project. MCIT will
maintain and follow appropriate written procedures or guidelines for the humane
care and treatment of all animals to be used in the Project.

 

Article 3 – No Use of MCIT Technology or Developed Results

 

3.1           The MCIT Technology disclosed to OXIS and the Developed Results
shall not be made available by OXIS to any person or entity other than employees
of OXIS, ***[REDACTED]*** or other third party who have a need to know the
information in order for OXIS to be able to exercise the rights licensed to OXIS
under Section 3.1(i) of the License Agreement and who are, in each case, bound
to OXIS by written obligations of confidentiality, non-use and intellectual
property ownership, no less restrictive as the corresponding obligations binding
OXIS hereunder and under the License Agreement. The Developed Results shall not
be used by OXIS for research, testing or treatment involving human subjects, or
for making any decisions relating to human diagnosis or care.

 

**Confidential Treatment Requested**

 

-2-

 



3.2           For the avoidance of doubt, any right to use the MCIT Technology
or Developed Results is set forth under the License Agreement and fully subject
to its terms and conditions.

 

3.3           For the avoidance of doubt, OXIS shall have the full rights to use
the Synthesis for any purpose, following the assignment contemplated in Section
7.4 below.

 

Article 4 – Results and Reports

 

4.1           MCIT will furnish OXIS a written report not less than every six
(6) months following the start of the Project, with such written report
summarizing Project activity which shall include Project Information developed
in the course of Project hereunder.  A final report of the Project Information
shall be submitted to OXIS within sixty (60) days of the conclusion of the
Project or expiration of this Agreement or any early termination thereof,
whichever occurs first.

 

4.2           OXIS representatives will have reasonable opportunities to consult
informally with the MCIT personnel by telephone, email and, upon reasonable
advance written notice, to visit and inspect the Project facility during normal
business hours to discuss the progress and results of the Project, as well as
ongoing plans or changes thereto.

 

Article 5 – Liability

 

5.1           Indemnification.

 

(i)            MCIT shall indemnify, defend and hold harmless OXIS and its
directors, officers, employees, agents and affiliates against all damages,
claims, liabilities, losses and other expenses, including without limitation
reasonable attorneys’ fees and costs, whether or not a lawsuit or other
proceeding is filed, that arise out of or relate to (i) the negligence or
willful misconduct of MCIT or any of its employees; or (ii) any acts of fraud or
violations of law which are committed by MCIT or any of its employees. In the
event MCIT fails to promptly indemnify and defend such claims and pay OXIS’
expenses, as provided above, OXIS shall have the right to defend itself, and in
that case, MCIT shall reimburse OXIS for all of its reasonable attorneys’ fees,
costs and damages incurred in settling or defending such claims within thirty
(30) days of each of OXIS’ written requests.

 

(ii)           OXIS shall indemnify, defend and hold harmless MCIT and its
directors, officers, employees, agents and affiliates against all damages,
claims, liabilities, losses and other expenses, including without limitation
reasonable attorneys’ fees and costs, whether or not a lawsuit or other
proceeding is filed, that arise out of or relate to (i) the negligence or
willful misconduct of OXIS or any of its employees; or (ii) any acts of fraud or
violations of law which are committed by OXIS or any of its employees. In the
event OXIS fails to promptly indemnify and defend such claims and pay MCIT’s
expenses, as provided above, MCIT shall have the right to defend itself, and in
that case, OXIS shall reimburse MCIT for all of its reasonable attorneys’ fees,
costs and damages incurred in settling or defending such claims within thirty
(30) days of each of MCIT’s written requests.

 

5.2           Insurance. Each party agrees to maintain in force at its sole cost
and expense, with reputable insurance companies having an AM Best rating of
A-VII or better, commercial general liability insurance, including products and
completed operations, in minimum amounts of three million dollars
($3,000,000.00) per occurrence and five million dollars ($5,000,000.00) in the
aggregate. If such insurance is written on a claims-made form, such insurance
shall have a retroactive date prior to or coinciding with the Effective Date of
this Agreement and it shall continue for five (5) years following termination of
this Agreement. In the event that a claims-made policy is canceled or
non-renewed, each party shall obtain extended reporting (tail) coverage for the
remainder of the five (5) year period. MCIT shall maintain workers’ compensation
as required by the laws of the State of California and Employers’ Liability
insurance with a $1,000,000 Per Accident/$1,000,000 Per Disease/$1,000,000
Disease Policy Limit. One party shall provide the other with written notice at
least fifteen (15) days prior to the cancellation, non-renewal or material
change in such insurance; if one party does not obtain replacement insurance
providing comparable coverage within such fifteen (15) day period, the other
party shall have the right to terminate this Agreement effective at the end of
such fifteen (15) day period without notice of any additional waiting periods.
Each party agrees to furnish the other party a certificate of insurance
indicating the required coverage. The minimum amounts of insurance coverage
required in this paragraph shall not be construed to create a limit to a party’s
liability with respect to its indemnification in this Agreement. The provisions
of this Section survive the expiration or any termination of this Agreement.

 

-3-

 

 

5.3           Limitation of Liability. NOTWITHSTANDING ANYTHING TO THE CONTRARY
HEREIN, EXCEPT FOR A PARTY’S VIOLATION OF ANOTHER PARTY’S INTELLECTUAL PROPERTY
RIGHTS, NO PARTY SHALL BE LIABLE FOR ANY INDIRECT, SPECIAL, INCIDENTAL,
CONSEQUENTIAL OR EXEMPLARY DAMAGES, WHETHER FORESEEABLE OR NOT, THAT ARE IN ANY
WAY RELATED TO THIS AGREEMENT OR THE BREACH THEREOF, ANY TRANSACTIONS RESULTING
FROM THIS AGREEMENT, LOSS OF GOODWILL OR PROFITS, LOST BUSINESS HOWEVER
CHARACTERIZED AND/OR FROM ANY OTHER CAUSE WHATSOEVER, EVEN THOUGH THE PARTY MAY
HAVE BEEN ADVISED OR MAY OTHERWISE KNOW OF THE POSSIBILITY OF SUCH DAMAGES.

 

Article 6 – No Disclosure or Publication

 

6.1           Notwithstanding anything else to the contrary herein, any
disclosure by OXIS of Confidential Information related to the Developed Result,
including any Project Information, whether electronic, written or oral, to any
employee, officer or director of OXIS is prohibited unless said individual is
bound by written obligations of confidentiality, non-use and intellectual
property ownership to OXIS, no less restrictive as the corresponding obligations
binding OXIS hereunder.

 

6.2.          Notwithstanding anything else to the contrary herein, any
disclosure by OXIS of Confidential Information related to the Developed Result,
including any Project Information, whether electronic, written or oral, to any
third party including but not limited to consultants, agents, independent
contractors, investors, or business partners is prohibited, except that OXIS is
permitted to disclose portions of Confidential Information related to the
Developed Result to employees of ***[REDACTED]*** or other third parties who
have a need to know the information in order for OXIS to be able to exercise the
rights licensed to OXIS under Section 3.1(i) of the License Agreement but only
provided (i) the minimum information is disclosed as required for such purpose;
and (ii) each such recipient is, in each case, bound to OXIS by written
obligations of confidentiality, non-use and intellectual property ownership, no
less restrictive as the corresponding obligations binding OXIS hereunder and
under the License Agreement.

 

6.3           For the avoidance of doubt, neither OXIS nor MCIT shall have the
right to publish any Project Information or any other Confidential Information
related to the Developed Result without OXIS’ or MCIT’s express written
permission.

 

6.4.          At MCIT’s written request, OXIS shall delete all Confidential
Information belonging to MCIT that is in its possession.

 

Article 7 – Intellectual Property

 

7.1           As between OXIS and MCIT, (i) MCIT shall solely own and have
exclusive worldwide right, title and interest in and to the MCIT Technology and
to all Intellectual Property Rights therein; and (ii) OXIS shall solely own and
have exclusive worldwide right, title and interest in and to the OXIS Technology
and to all Intellectual Property Rights therein. OXIS hereby acknowledges that
OXIS shall not acquire any interest to the MCIT Technology or to any
Intellectual Property Rights therein, except as expressly permitted under the
License Agreement. MCIT hereby acknowledges that MCIT shall not acquire interest
to the OXIS Technology or to any Intellectual Property Rights therein except the
limited right to use the same pursuant to this Agreement.

 

7.2           OXIS hereby grants to MCIT, during the duration of the Project, a
non-exclusive license to use and modify the OXIS Technology to the extent
necessary to perform the Project and develop the Developed Result.

 

**Confidential Treatment Requested**

 

-4-

 

 

7.3           MCIT shall solely own and have exclusive worldwide right, title
and interest in and to the Developed Results and Derivative Material and to all
Intellectual Property Rights therein. OXIS hereby irrevocably assigns and
transfers to MCIT, from the moment of creation, all of OXIS’ right, title and
interest worldwide in and to the Developed Results and Derivative Material, if
any, whether or not patentable or copyrighted, made or conceived or reduced to
practice, and to all Intellectual Property Rights therein. In addition, OXIS, on
behalf of itself and any of its employees who perform any work with respect to
the foregoing, hereby irrevocably waives any right to assert any moral right
against MCIT or any third party with respect to the Developed Results and
Derivative Material and/or to any Intellectual Property Rights therein. Nothing
written in this Agreement nor shall the performance of the Project by MCIT shall
transfer or otherwise convey to OXIS any Intellectual Property Right to the
Developed Results and Derivative Material.

 

7.4           OXIS shall solely own and have exclusive worldwide right, title
and interest in and to the Synthesis and to all Intellectual Property Rights
therein. As consideration, inter alia, of and effective upon receipt in full of
the amount payable under Section 4.1 of the License Fee, MCIT hereby irrevocably
assigns and transfers to OXIS, upon payment of all amounts due hereunder, all of
MCIT’s right, title and interest worldwide in and to the Synthesis, whether or
not patentable or copyrighted, made or conceived or reduced to practice, and to
all Intellectual Property Rights therein. In addition, MCIT, on behalf of itself
and any of its Project Personnel, hereby irrevocably waives any right to assert
any moral right against OXIS or any third party with respect to the Synthesis
and/or to any Intellectual Property Rights therein.

 

Article 8 – Term and Termination

 

8.1           This Agreement shall become effective upon the Effective Date and
shall continue in effect until the conclusion of the Project, unless this
Agreement is sooner terminated (i) by mutual written agreement, (ii) by the
non-breaching party, for breach of a material obligation hereunder by the other
party (which breach is not cured within thirty (30) days following written
notice of such breach) delivered by the non-breaching party, (iii) by OXIS
without cause, upon ninety (90) days’ written notice to MCIT, or (iv) as
provided in Section 2.2.

 

8.2           Expiration of this Agreement or termination of this Agreement by
either party for any reason shall not affect the rights and obligations of the
parties accrued prior to the effective date of expiration or termination of this
Agreement. No expiration or termination of this Agreement, however effectuated,
shall affect or release the parties hereto from their rights and obligations
under Sections 2.2 and 4.1 and Articles 3, 5, 6, 7, 8, 9 and 10 or under any
other provision herein which, by its intent or meaning, is intended to survive
such termination.

 

Article 9 – Confidentiality

 

9.1           Either party may also disclose to the other information that it
considers confidential or proprietary (“Confidential Information”) pursuant to
this Agreement. Information will be deemed to be confidential if it is reduced
to writing and clearly indicated as being confidential at the time of disclosure
(or, in the case of verbal information, which is reduced to writing and so
marked within a reasonable time, not to exceed sixty (60) days, thereafter). In
addition, MCIT’s Confidential Information shall include any information or data
specifically pertaining to the Developed Result, Derivative Material and MCIT
Technology, regardless of whether marked as confidential or not. For five (5)
years following the date of disclosure, and without the prior written consent of
the other, each party agrees to hold in confidence any Confidential Information
of the other party disclosed to it, and not to use the other party’s
Confidential Information for any purpose except as otherwise permitted under
this Agreement or the License Agreement. Each party agrees to take reasonable
and prudent precautions to protect and to obligate its employees, contractors
and other researchers to protect the Confidential Information disclosed by the
other party to it pursuant to this Agreement. These obligations shall apply
equally to copies and extracts made of the other party’s confidential
information. This obligation of confidentiality shall not, however, apply to,
and the term “Confidential Information” shall not be deemed to include,
information which:

 

(i)          was known to the receiving party prior to the time of disclosure,
as demonstrated by competent written evidence;

 

(ii)         was part of the public domain prior to the time of disclosure;

 

-5-

 

 

(iii)        becomes part of the public domain after the time of disclosure
other than through any act or omission of the receiving party in breach of this
Agreement; or

 

(iv)        becomes known to the receiving party without restriction from a
third party not under an obligation of confidentiality, direct or indirect, to
the disclosing party not to disclose such information to others, as demonstrated
by competent proof; or

 

(v)         is independently developed by the receiving party without regard to
the information disclosed to it by the other and without breach of this
Agreement, as demonstrated by competent proof.

 

Information may also be disclosed as required to comply with applicable law and
legal process, provided that the party required to disclose same gives notice to
the party from whom it received the information, and seeks confidential
treatment of such disclosure to the maximum extent permitted by applicable law.

 

9.2           Use of Name; Publicity. No party will use the name, trademark or
logo of another, nor of any of its employees or members of its research staff,
in any promotion or advertising or any press release without the prior written
approval of an authorized representative of the other party. No party shall
issue any press releases (or otherwise make any other public statements, except
in accordance with Article 6), that include reference to the arrangement under
this Agreement, or that includes reference to or relies upon any Project
Information, without the prior written consent of the other party. Each party
may, however, acknowledge party’s support, the existence of this Agreement
and/or the general nature of the investigations being pursued hereunder to the
extent required by applicable law. In any such statement, the relationship of
the parties hereunder shall be accurately and appropriately described.

 

9.3           Participant Information. OXIS will not use individually
identifiable participant information received from MCIT and will not disclose
individually identifiable participant information to any third party except: (i)
as permitted by the Project and the participant’s informed consent document;
(ii) when required by law, regulation, or government order; or (iii) pursuant to
the participant’s written request. If OXIS contracts with any agents to whom it
provides a participant’s individually identifiable information, it will include
provisions in those agreements through which its agents agree to the same
restrictions and conditions that apply to OXIS regarding individually
identifiable participant information. Each party will comply with applicable
federal, state and local laws and regulations regarding the privacy of
individually identifiable participant information in connection with the
Project.

 

Article 10 – Miscellaneous

 

10.1         Entire Agreement. This Agreement (including Exhibits attached
hereto) constitutes the entire understanding between OXIS and MCIT with respect
to the subject matter hereof, and supersedes and replaces all prior agreements,
understandings and writings between these parties as to said subject matter. Any
inconsistency or conflict between the terms of this Agreement excluding the
Exhibits and any Exhibit shall be resolved in favor of the terms of this
Agreement excluding the Exhibits.

 

10.2         Independent Contractors. For purposes of this Agreement and in the
performance of all work hereunder, the relationship of OXIS to MCIT is, and
shall be deemed to be, one of independent contractors and not as agents,
partners or employees of one to the other.

 

10.3         Notices. Legal notices hereunder shall be deemed made if given by
registered or certified mail, postage prepaid or by any other method capable of
providing reasonable proof of receipt thereof, and addressed to the party to
receive such notice at the address set forth below or at such other address as
may hereafter be designated by a party in writing.

 

If to MCIT:MultiCell Immunotherapeutics, Inc.

68 Cumberland Street, Suite 301

Woonsocket, RI 02895

Attn: Chief Executive Officer

 

-6-

 

 

If to the OXIS:Oxis Biotech, Inc.

1407 North Beverly Drive

Beverly Hills, CA 90210

Attn: Chief Executive Officer

 

10.4         No Obligation to Purchase. MCIT has no obligation to order,
purchase, or recommend the ordering or purchasing of any item or service
manufactured or distributed by OXIS.

 

10.5         Dispute Resolution. If the parties cannot within fifteen (15)
business days of commencement of informal good faith resolution efforts to
resolve any controversy, dispute or disagreement arising out of or relating to
this Agreement, the breach thereof, or the subject matter thereof (a “Dispute”),
the parties shall submit the Dispute to binding arbitration in accordance with
the then-prevailing American Health Lawyers Association Alternative Dispute
Resolution Service Rules of Procedure for Arbitration. The place of arbitration
shall be in San Francisco, CA. The parties shall bear the arbitrator’s fees and
expenses equally. To the extent of the subject matter of the arbitration, the
arbitration award shall be binding not only on all parties to the Agreement, but
on any other entity controlled by, in control of or under common control with
the party to the extent that such affiliate joins in the arbitration, and
judgment on the award rendered by the arbitrator may be entered and enforced in
the appropriate state or federal court sitting in San Francisco County.

 

10.6         Amendment and Waiver. This Agreement may be amended or supplemented
only by a written instrument executed by the parties. No provision of this
Agreement may be waived by any act, omission or knowledge of a party or its
agents or employees, but only by a writing expressly waiving such provision and
signed by the waiving party. The failure of a party at any time or times to
require performance of any provision hereof shall in no manner affect its rights
at a later time to enforce the same. No waiver by a party of any condition,
remedy or term in any one or more instance shall be construed as a continuing
waiver of such condition, remedy or term or any other condition, remedy or term
on any successive occasion.

 

10.7         Assignment. Neither party shall have any right to assign or
delegate this Agreement or any rights or obligations under this Agreement,
including, but not limited to, by way of operation of law or change of control,
to any other party without the prior express written consent of the other party
(which consent shall not be unreasonably withheld). This Agreement shall be
binding upon and inure to the benefit of and be enforceable by the parties
hereto and their respective heir, legal and personal representatives, successors
and permitted assigns.

 

10.8         Interpretation. This Agreement shall be construed, interpreted and
governed by the laws of the State of California, without reference to the
conflicts of law principles thereof. In this Agreement, (i) the headings of
Articles and Sections are for ease of reference only and will not affect the
meaning or interpretation of this Agreement in any way and (ii) the words
“include”, “includes” and “including” will be deemed to be followed by the
phrase “without limitation”, the word “shall” will be construed to have the same
meaning and effect as the word “will”. In interpreting this Agreement or any
provision hereof, no presumption will apply against any party hereto as being
responsible for the wording or drafting of this Agreement or any such provision,
and ambiguities, if any, in this Agreement will not be construed against any
party, irrespective of which party may be deemed to have authored the ambiguous
provision.

 

10.9         Representation and Warranty. Each party represents and warrants
that it has the requisite power, authority and right to enter into and fully
perform its obligations under this Agreement, that this Agreement is binding and
enforceable upon it, and that to the best of its knowledge this Agreement does
not and shall not conflict with any other agreement to which it is party.

 

10.10         Counterparts. This Agreement may be executed simultaneously in two
or more counterparts, any one of which need not contain the signature of more
than one party, but all such counterparts taken together shall constitute one
and the same instrument, and may be executed and delivered through the use of
facsimiles or email of pdf copies of the executed Agreement.

 

[The Remainder of this Page Intentionally Left Blank]

 

-7-

 

 

IN WITNESS WHEREOF, the parties, through their duly authorized representatives
have executed this Agreement as of the Effective Date.

 

OXIS BIOTECH, INC.   MULTICELL IMMUNOTHERAPEUTICS, INC.

 

By: /s/  Anthony J. Cataldo   By: /s/  W. Gerald Newmin Anthony J. Cataldo   W.
Gerald Newmin Title:  Chairman & Chief Executive Officer   Title:  Chairman &
Chief Executive Officer

 

-8-

 

 

EXHIBIT A

 

RESEARCH DESCRIPTION Scope of WORK

 

DEVELOPMENT OF ANTIBODY-DRUG CONJUGATES FOR THE TREATMENT OF TRIPLE NEGATIVE
BREAST CANCER (TNBC) AND MULTIPLE MYELOMA / SECONDARY OSTEOPOROSIS (MM/OSTEO)

AND

DEVELOPMENT OF SYNTHETIC SCHEMA FOR OXIS BIOTECH LEAD COMPOUND ***[REDACTED]***

 

Primary Contractor: MultiCell Immunotherapeutics, Inc.     Principal
Investigators: ***[REDACTED]***

 

1.1. Statement of Purpose.

 

***[REDACTED]***

 

1.2. Project Aims.

 

***[REDACTED]***

 

1.3. Scope of Services.

 

***[REDACTED]***

 

1.4. Deliverables.

 

***[REDACTED]***

 

1.5. References.

 

***[REDACTED]***

 

**Confidential Treatment Requested**

 

-9-

 

 

EXHIBIT B

 

RESEARCH TIMELINE AND PAYMENT TERMS

 

RESEARCH PROJECT TIMELINE

 

***[REDACTED]***

 

PAYMENT TERMS & CONDITIONS

 

In consideration for the performance of the Project, OXIS shall pay MCIT
according to the following payment schedule:

 

Payment Date  Amount  Project Initiation (Effective Date)  $225,000  June 1,
2015  $225,000  September 1, 2015  $225,000  December 1, 2015  $225,000  March
1, 2016  $225,000 

 

 

All payments made to MCIT required under this Agreement shall be made by bank
wire transfer to:

 

ACCOUNT NAME: MULTICELL IMMUNOTHERAPEUTICS, INC. ACCOUNT NUMBER:
***[REDACTED]*** BANK NAME: ***[REDACTED]*** BANK ADDRESS: ***[REDACTED]***  
***[REDACTED]***   ***[REDACTED]*** BANK WIRE TRANSFER ROUTING NUMBER:
***[REDACTED]***

 

**Confidential Treatment Requested**

 

-10-

 

 

EXHIBIT C

 

LICENSE AGREEMENT

 

THIS LICENSE AGREEMENT (the “Agreement”), effective as of March 10, 2015 (the
“Effective Date”), is made by and between Oxis Biotech, Inc., a Delaware
corporation, having a place of business at 1407 North Beverly Drive, Beverly
Hills, CA 90210 (“OXIS”) and MultiCell Immunotherapeutics, Inc., a Delaware
corporation, having a place of business at 68 Cumberland Street, Suite 301,
Woonsocket, RI 02895 (hereinafter “MCIT”).

 

WHEREAS, MCIT owns technology and patent rights in the field of antibody-drug
conjugates;

 

WHEREAS, OXIS desires to obtain a license under MCIT’s rights in the field of
antibody-drug conjugates on the terms and conditions set forth below; and,

 

WHEREAS, MCIT and OXIS have entered into a Research Agreement (“RA”), effective
March 10, 2015, to which this License Agreement is an Exhibit.

 

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants herein contained, the parties hereby agree as follows:

 

1.            DEFINITIONS

 

For purposes of this Agreement, the terms defined in this Section 1 shall have
the respective meanings set forth below:

 

1.1           “Affiliate” shall mean, with respect to any Person, any other
Person which directly or indirectly controls, is controlled by, or is under
common control with, such Person. A Person shall be regarded as in control of
another Person if it owns, or directly or indirectly controls, at least fifty
percent (50%) of the voting stock or other ownership interest of the other
Person, or if it directly or indirectly possesses the power to direct or cause
the direction of the management and policies of the other Person by any means
whatsoever.

 

1.2           “Competent Authority(ies)” shall mean, collectively, (a) the
governmental entities in each country or supranational organization that is
responsible for the regulation of any Licensed Human Therapeutic Product
intended for use in the Exclusive Field or the establishment, maintenance and/or
protection of rights related to the Licensed IP Rights (including the FDA, the
EMEA and the MHLW), or (b) any other applicable regulatory or administrative
agency in any country or supranational organization that is comparable to, or a
counterpart of, the foregoing.

 

1.3           “Deliverables” shall mean the ***[REDACTED]*** antibody-drug
conjugates delivered by MCIT pursuant to the RA.

 

1.4           “EMEA” shall mean the European Medicines Agency which is
responsible for evaluation of human medicinal products for the European Union,
or the successor thereto.

 

1.5           “Exclusive Field” shall mean the use of Licensed Human Therapeutic
Products for in vivo treatment of triple negative breast cancer or multiple
myeloma/secondary osteoporosis in humans.

 

1.6           “FDA” shall mean the Food and Drug Administration of the United
States, or the successor thereto.

 

1.7           “MCIT IP Rights” shall mean, collectively, the MCIT Patent Rights
and the MCIT Technology Know-How Rights.

 

**Confidential Treatment Requested**

 

-11-

 

 

1.8           “MCIT Technology Know-How Rights” shall mean all MCIT trade secret
and other know-how rights in and to all data, information, compositions and
other technology (including, but not limited to, formulae, procedures,
protocols, techniques and results of experimentation and testing arising from
the Developed Results under the RA, as defined therein) which are necessary or
useful for OXIS to make, have made, use, have used, develop, sell, have sold, or
seek regulatory approval to market Licensed Human Therapeutic Products, or to
practice any method or process, at any time claimed or disclosed in any issued
patent or pending patent application within the Licensed Patent Rights or which
otherwise relates to the Technology.

 

1.9           “MCIT Patent Rights” shall mean MCIT’s patent application listed
in Appendix A hereto including all issues, reissues, renewals, extensions,
continuations, continuations-in-part, divisions and foreign counterparts.

 

1.10         “Licensed Human Therapeutic Product” shall mean a Licensed Product
that is synthesized for and intended for in vivo therapeutic use in humans.

 

1.11         “Licensed Product” shall mean an antibody-drug conjugate
therapeutic product containing ***[REDACTED]***, that if made, used, sold,
offered for sale or imported by OXIS or its Affiliate absent the license granted
hereunder would infringe a Valid Claim of the Licensed Patent Rights, or
otherwise use or incorporate the Licensed Technology Know-How Rights. For
convenience, the chemical structures and alternative names for ***[REDACTED]***
are shown in Appendix 2 attached hereto.

 

1.12         “Licensed Research Product” shall mean a Licensed Product that is
synthesized for and intended for research use only in preclinical studies and
IND enabling studies in vitro and in vivo in mammals, other than humans.

 

1.13         “NDA” shall mean a New Drug Application, or a Biological License
Application (“BLA”), or similar application for marketing approval of a Licensed
Human Therapeutic Product submitted to the FDA, or its foreign equivalent.

 

1.14         “Net Sales” shall mean, with respect to any Licensed Human
Therapeutic Product, the gross sales price of such Licensed Human Therapeutic
Product invoiced by OXIS or its Affiliate to customers who are not Affiliates
(or are Affiliates but are the end users of such Licensed Human Therapeutic
Product) less, to the extent actually paid or accrued by OXIS or its Affiliate
(as applicable), (a) credits, allowances, discounts and rebates to, and
chargebacks from the account of, such customers for nonconforming, damaged, out
dated and returned Licensed Human Therapeutic Product; (b) freight and insurance
costs incurred by OXIS or its Affiliate (as applicable) in transporting such
Licensed Human Therapeutic Product to such customers; (c) cash, quantity and
trade discounts, rebates and other price reductions for such Licensed Human
Therapeutic Product given to such customers under price reduction programs,
provided that all such discounts shall not exceed 3% of gross sales price on an
annual basis; (d) sales, use, value-added and other direct taxes incurred on the
sale of such Licensed Human Therapeutic Product to such customers; and (e)
customs duties, tariffs, surcharges and other governmental charges incurred in
exporting or importing such Licensed Human Therapeutic Product to such
customers.

 

1.15         “Net Sublicensing Revenues” shall mean, with respect to any
Licensed Human Therapeutic Product, the aggregate cash consideration received by
OXIS or its Affiliates in consideration for the sublicense under the Licensed
Patent Rights or Licensed Know-How Rights by OXIS or its Affiliates to a Third
Party sub-licensee with respect to such Licensed Human Therapeutic Product
including royalties received by OXIS or its Affiliates based on sales of such
Licensed Human Therapeutic Product by such sub-licensee, but excluding amounts
received to reimburse OXIS’ or its Affiliates’ cost to perform research,
development or similar services conducted for such Licensed Human Therapeutic
Product after signing the agreement with the Third Party, in reimbursement of
patent or other out-of-pocket expenses relating to such Licensed Human
Therapeutic Product, or in consideration for the purchase of any debt or
securities of OXIS or its Affiliates.

 

**Confidential Treatment Requested**

 

-12-

 

 

1.16         “Person” shall mean an individual, corporation, partnership,
limited liability company (LLC), trust, business trust, association, joint stock
company, joint venture, pool, syndicate, sole proprietorship, unincorporated
organization, governmental authority or any other form of entity not
specifically listed herein.

 

1.17         “Phase I Clinical Trial” shall mean a human clinical trial that is
intended to initially evaluate the safety and/or pharmacological effect of a
Licensed Human Therapeutic Product in subjects or that would otherwise satisfy
requirements of 21 C.F.R. 312.21(a), or its foreign equivalent.

 

1.18         “Phase II Clinical Trial” shall mean a human clinical trial in any
country that is intended to initially evaluate the effectiveness of a Licensed
Human Therapeutic Product for a particular indication or indications in patients
with the disease or indication under study or would otherwise satisfy
requirements of 21 CFR 312.21(b), or its foreign equivalent.

 

1.19         “Phase III Clinical Trial” shall mean a human clinical trial in any
country, the results of which could be used to establish safety and efficacy of
a Licensed Human Therapeutic Product as a basis for an NDA or would otherwise
satisfy requirements of 21 CFR 312.21(c), or its foreign equivalent.

 

1.20          “Registration(s)” shall mean any and all permits, licenses,
authorizations, registrations or regulatory approvals including an NDA required
or granted by any Competent Authority as a prerequisite to the development,
manufacturing, packaging, marketing and selling of any product.

 

1.21         “Research Field” shall mean the use of Licensed Research Products
to conduct pre-clinical and IND enabling studies in vitro and in vivo in
mammals, other than humans, to target and treat triple negative breast cancer or
multiple myeloma/secondary osteoporosis.

 

1.22         “Royalty Term” shall mean, with respect to each Licensed Human
Therapeutic Product in each country, the longer of (i) the term for which a
Valid Claim remains in effect and would be infringed but for the license granted
by this Agreement, by the use, offer for sale, sale or import of such Licensed
Human Therapeutic Product in such country; or (ii) the term during which
Licensed Human Therapeutic Products made with, using or incorporating the
Licensed Technology Know-How Rights are offered for sale, sold or imported in
such country.

 

1.23         “Successful Completion” means with respect to a specified human
clinical trial the achievement as determined by the sponsor of such trial of the
primary clinical endpoint identified in the protocol for such trial.

 

1.24          “Territory” shall mean worldwide.

 

1.25         “Third Party” shall mean any Person other than MCIT, OXIS and their
respective Affiliates

 

1.26         “Valid Claim” shall mean a claim of an issued and unexpired patent
included within the Licensed Patent Rights, which has not been held permanently
revoked, unenforceable or invalid by a decision of a court or other governmental
agency of competent jurisdiction, unappealable or unappealed within the time
allowed for appeal, and which has not been admitted to be invalid or
unenforceable through reissue or disclaimer or otherwise.

 

2.            Representations and Warranties

 

2.1           Each party hereby represents and warrants to the other party as
follows:

 

2.1.1           Such party is a corporation duly organized, validly existing and
in good standing under the laws of the state in which it is incorporated.

 

2.1.2           Such party (a) has the corporate power and authority and the
legal right to enter into this Agreement and to perform its obligations
hereunder, and (b) has taken all necessary corporate action on its part to
authorize the execution and delivery of this Agreement and the performance of
its obligations hereunder. This Agreement has been duly executed and delivered
on behalf of such party, and constitutes a legal, valid, binding obligation,
enforceable against such party in accordance with its terms.

 

-13-

 

 

2.1.3           All necessary consents, approvals and authorizations of all
governmental authorities and other Persons required to be obtained by such party
in connection with this Agreement have been obtained.

 

2.1.4           The execution and delivery of this Agreement and the performance
of such party’s obligations hereunder (a) do not conflict with or violate any
requirement of applicable laws or regulations, and (b) do not conflict with, or
constitute a default under, any contractual obligation of it.

 

2.2          MCIT Representations and Warranties. MCIT hereby represents,
warrants and covenants on its and its Affiliates’ behalf that:

 

2.2.1           To its knowledge, (i) the inventors identified in the Licensed
Patent Rights represent all the inventors of the Licensor Patent Rights in
accordance with United States patent law; and (ii) the inventors have assigned
their full right, title and interest in the MCIT Patent Rights to MCIT;

 

2.2.2           MCIT is the sole owner of the MCIT Patent Rights and the MCIT
Technology Know-How Rights;

 

2.2.3           The execution and delivery of this Agreement and its performance
by MCIT will not result in any breach or violation of, or constitute a default
under, any agreement, instrument, judgment or order to which MCIT is bound.

 

2.2.5           There are no invention disclosures, patent applications, or
issued patents other than MCIT Patent Rights in which MCIT has an ownership
interest which discloses or claims any inventions which are reasonably necessary
for the use, manufacture and sale of Licensed Human Therapeutic Products.

 

2.2.6           To its knowledge, sale, offer for sale or importation of any
Licensed Human Therapeutic Product, or the practice of any MCIT Patent Rights or
use of any MCIT Technology Know-How does not infringe or misappropriate any
Third Party patent or other intellectual property rights, it being acknowledged
and agreed by OXIS that neither MCIT nor OXIS has engaged outside patent counsel
to conduct a freedom to operate search with respect to any MCIT Patent Rights or
any MCIT Technology Know-How.

 

2.2.7           MCIT has not received any claim in writing from any Third Party
contesting the validity, enforceability, licensability, use or ownership of any
MCIT Patent Rights or MCIT Technology Know-How.

 

2.2.8           There are no pending declaratory judgment actions,
interferences, oppositions, reissue proceedings or re-examinations involving the
MCIT Patent Rights or MCIT Technology Know-How.

 

2.3          OXIS Representations and Warranties. OXIS hereby represents,
warrants and covenants on its and its Affiliates’ behalf that:

 

2.3.1           Neither OXIS nor its Affiliates shall use MCIT Patent Rights or
MCIT Technology Know-How other than as expressly set forth herein and neither
OXIS nor its Affiliates shall misappropriate MCIT Patent Rights or MCIT
Technology Know-How at any time.

 

2.3.2           OXIS and its Affiliates shall comply with the intellectual
property, confidentiality and non-use provisions set forth herein.

 

2.3.3           OXIS and its Affiliates shall not attempt to reverse engineer
MCIT Technology Know-How or any Licensed Products manufactured by or on behalf
of MCIT.

 

-14-

 

 

2.3.4           The execution and delivery of this Agreement and its performance
by OXIS will not result in any breach or violation of, or constitute a default
under, any agreement, instrument, judgment or order to which OXIS is bound.

 

2.4          EXCEPT AS SET FORTH IN SECTION 2.2, MCIT MAKES NO GUARANTEES OR
WARRANTIES, EITHER EXPRESS OR IMPLIED, TO OXIS AND SPECIFICALLY EXCLUDES,
WITHOUT LIMITATION, ANY WARRANTIES OF MERCHANTABILITY OR FITNESS FOR ANY
PARTICULAR PURPOSE OR USE WITH RESPECT TO MCIT PATENT RIGHTS OR MCIT TECHNOLOGY
KNOW-HOW AND ANY INFORMATION OR DATA FURNISHED HEREUNDER OR UNDER THE RA, AND
NOTHING IN THIS AGREEMENT SHALL BE CONSTRUED AS:

 

(I)         A WARRANTY OR REPRESENTATION THAT ANYTHING MADE, USED, SOLD OR
OTHERWISE DISPOSED OF UNDER ANY LICENSE UNDER THIS AGREEMENT IS OR WILL BE FREE
FROM INFRINGEMENT OF VALID, ISSUED PATENTS OF THIRD PARTIES;

 

(II)        A REQUIREMENT THAT MCIT SHALL FILE ANY PATENT APPLICATION, SECURE
ANY PATENT OR MAINTAIN OR DEFEND ANY PATENT OR PATENT APPLICATION IN FORCE;

 

(III)       GRANTING BY IMPLICATION, ESTOPPEL OR OTHERWISE, ANY LICENSES OR
RIGHTS UNDER PATENTS OF MCIT, REGARDLESS OF WHETHER SUCH OTHER PATENTS ARE
DOMINANT OF OR SUBORDINATE TO ANY OTHER PATENTS;

 

(IV)        AN OBLIGATION TO BRING OR PROSECUTE ACTIONS OR SUITS AGAINST THIRD
PARTIES FOR INFRINGEMENT; OR

 

(V)         CONFERRING A RIGHT TO USE IN ADVERTISING, PUBLICITY, OR OTHERWISE
ANY TRADEMARK OR TRADENAME OF MCIT.

 

2.5          MCIT MAKES NO REPRESENTATION OR WARRANTIES OF ANY KIND, EITHER
EXPRESS OR IMPLIED, AND ASSUMES NO RESPONSIBILITIES WHATSOEVER WITH RESPECT TO
MANUFACTURE, USE, SALE, OFFER FOR SALE, IMPORT, TRANSFER, OR OTHER DISPOSITION
OF LICENSED PRODUCTS.

 

2.6          NOTHING HEREIN WILL BE CONSTRUED AS A WARRANTY AND/OR
REPRESENTATION AS TO THE SCOPE AND/OR VALIDITY OF ANY CLAIM OF ANY MCIT PATENT
RIGHTS OR THAT ANY MCIT PATENT RIGHT IS ENFORCEABLE.

 

3.            License Grant.

 

3.1          Subject to all terms of this Agreement, MCIT hereby grants OXIS:

 

(i) a fee-bearing, terminable, indivisible, non-transferable, right and license,
with the right to grant sublicenses, to use and consume the Deliverables solely
as necessary to conduct studies within the Research Field; and

 

(ii) a fee-bearing, royalty-bearing, terminable, indivisible, non-transferable,
exclusive right and license, with the right to grant sublicenses, to sell
Licensed Human Therapeutic Products in the Territory within the Exclusive Field.
MCIT shall not assert any MCIT Patent Rights against OXIS or any permitted
sublicensee so long as such parties exercise the rights in the preceding
sentence as permitted. Nothing contained in this Agreement shall grant OXIS any
interest in MCIT Patent Rights or MCIT Technology Know-How or, until exercise of
the option under Section 4.4 and payment of all amounts due thereunder, any
license to use any of the MCIT Patent Rights or MCIT Technology Know-How.

 

3.2          OXIS’ right to grant sublicenses of license in Section 3.1 above to
its Affiliates and to third parties is contingent upon (i) the sublicensee
agreeing to abide by all the terms and provisions of this Agreement; (ii) OXIS
remains fully liable for the performance of its and its sublicensee’s
obligations hereunder; and (iii) OXIS notifying MCIT of any grant of a
sublicense and providing to MCIT upon MCIT request a copy of any sublicense
agreement.

 

-15-

 

 

3.3          Subject to all terms of this Agreement, and effective only upon
exercise of the Option under Section 4.4 and payment of all amounts due
thereunder, MCIT shall additionally grant to OXIS a fee-bearing,
royalty-bearing, terminable, indivisible, non-transferable, worldwide right and
license, without the right to sublicense, to use the MCIT Patent Rights and MCIT
Technology Know-How solely to extent required to make or have made Licensed
Human Therapeutic Products for sale and use only in the Exclusive Field in the
Territory.

 

3.4          For a period of one (1) year following the date of this Agreement,
MCIT shall provide such technical assistance to OXIS as OXIS reasonably requests
regarding the Licensed Products. OXIS shall pay to MCIT its documented
reasonable out-of-pocket costs of providing such technical assistance.

 

3.5          MCIT acknowledges and agrees that OXIS shall own all Registrations
for Licensed Human Therapeutic Products for sale in the Exclusive Field in each
country in the Territory. Additionally, MCIT acknowledges and agrees that OXIS
shall have the right to conduct pre-clinical and clinical development activities
for Licensed Human Therapeutic Products in the Territory by using Licensed
Research Products incident to such research activities in vitro and in vivo in
mammals (other than humans) as permitted in Section 3.1(i) above. For the
avoidance of doubt, OXIS shall have no rights to use any Licensed Research
Products to treat humans in vivo. MCIT hereby grants to OXIS the right to
reference, use, and have full access to all other Registrations and all other
regulatory documents that relate to Licensed Human Therapeutic Products,
including INDs, BLAs, NDAs and DMFs (whether as an independent document or as
part of any NDA, and all chemistry, manufacturing and controls information), and
any supplements, amendments or updates to the foregoing (for the purposes of
this Section, the “Right of Reference”). OXIS shall have the right to
sub-license the Right of Reference to its sub-licensees and Affiliates provided
said sub-licensees and Affiliates comply fully with all applicable terms herein.
MCIT shall promptly notify OXIS of any written or oral notices received from, or
inspections by any Competent Authority relating to any such Registrations, and
shall promptly inform OXIS of any responses to such written notices or
inspections and the resolution of any issue raised by such Competent Authority.
OXIS shall be entitled to attend any and all meetings and participate in
telephone calls with the Competent Authorities, including without limitation any
meeting preparation, meeting co-ordination and preparation of minutes.

 

3.6          Notwithstanding anything to the contrary herein, all rights not
specifically and expressly granted in the license above to OXIS shall be
reserved and remain always with MCIT.

 

4.            Financial Considerations.

 

4.1          Technology and License Fees.

 

4.1.1           As consideration, inter alia, for the licenses in Section 3.1
herein, OXIS shall pay MCIT a non-refundable technology and license fee of FIVE
HUNDRED THOUSAND DOLLARS ($500,000) which shall be due and payable according to
the following payment schedule:

 

(a) TWO HUNDRED FIFTY THOUSAND DOLLARS ($250,000) shall be paid to MCIT
immediately upon the Effective Date of this Agreement.

 

(b) ONE HUNDRED TWENTY-FIVE THOUSAND DOLLARS ($125,000) shall be paid to MCIT
thirty (30) calendar days after the Effective Date of this Agreement.

 

(c) ONE HUNDRED TWENTY-FIVE THOUSAND DOLLARS ($125,000) shall be paid to MCIT
sixty (60) calendar days after the Effective Date of this Agreement.

 

-16-

 

 

4.2          Royalties.

 

4.2.1           Subject to the Royalty Term and the terms and conditions of this
Agreement, OXIS shall pay to MCIT royalties, with respect to each Licensed Human
Therapeutic Product, equal to (a) THREE PERCENT (3.0%) of Net Sales of such
Licensed Human Therapeutic Product by OXIS and its Affiliates, and (b) THIRTY
PERCENT (30%) of Net Sub-licensing Revenues for such Licensed Human Therapeutic
Product.

 

4.2.2           If a Licensed Human Therapeutic Product and its components are
not covered by any Valid Claim but are covered by Licensed Technology Know-How
Rights, then OXIS shall pay to MCIT royalties, with respect to each such
Licensed Human Therapeutic Product, equal to (a) TWO AND ONE-HALF PERCENT (2.5%)
of Net Sales of such Licensed Human Therapeutic Product by OXIS and its
Affiliates, and (b) TWENTY-FIVE PERCENT (25%) of Net Sub-licensing Revenues for
such Licensed Human Therapeutic Product.

 

4.2.3           Third Party Royalties. If OXIS, its Affiliates or sub-licensees
is required to pay royalties to any Third Party in order to exercise its rights
hereunder to sell, offer to sale or import any Licensed Human Therapeutic
Product, then OXIS shall have the right to credit ONE PERCENT (1%) of such Third
Party royalty payments against the royalties owing to MCIT under Section 4.2.1
above with respect to sales of such Licensed Human Therapeutic Product in such
country; provided, however, that OXIS shall not reduce the amount of the
royalties paid to MCIT under Section 4.2.1 above by reason of this Section
4.2.2, with respect to sales of such Licensed Human Therapeutic Product in such
country, to less than ONE AND ONE-HALF PERCENT (1.5%) of Net Sales of such
Licensed Human Therapeutic Product in such country.

 

4.3          OXIS shall pay to MCIT the following milestone payments within
THIRTY (30) days following the first achievement of the applicable milestone:

 

4.3.1           FIVE HUNDRED THOUSAND DOLLARS ($500,000) upon dosing of the
first patient in a Phase I clinical trial for each Licensed Human Therapeutic
Product anywhere in the Territory.

 

4.3.2           SEVEN HUNDRED FIFTY THOUSAND DOLLARS ($750,000) upon dosing of
the first patient in a Phase II clinical trial for each Licensed Human
Therapeutic Product anywhere in the Territory.

 

4.3.3           ONE MILLION THOUSAND DOLLARS ($1,000,000) upon dosing of the
first patient in a Phase III clinical trial for each Licensed Human Therapeutic
Product anywhere in the Territory.

 

4.3.4           ONE MILLION DOLLARS ($1,000,000) upon filing of an NDA or
equivalent for each Licensed Human Therapeutic Product anywhere in the
Territory.

 

4.3.5           ONE MILLION DOLLARS ($1,000,000) upon the first marketing
approval by a competent regulatory authority for each Licensed Human Therapeutic
Product anywhere in the Territory.

 

4.4          Manufacturing Rights to Licensed Human Therapeutic Products.

 

4.4.1           MCIT hereby grants to OXIS the option to obtain a worldwide
license to make or have made Licensed Human Therapeutic Products for sale in the
Exclusive Field (“Option”).

 

4.4.2           The Option shall expire THREE (3) YEARS from the Effective Date
(“Option Period”) and must be exercised in full prior to the lapse of the
foregoing Option Period.

 

4.4.3           OXIS may exercise the Option, during the term of this Agreement,
by delivering to MCIT, prior to the lapse of the Option Period, (i) a written
notice of its election to exercise the Option; and (ii) the sum of TEN MILLION
DOLLARS ($10,000,000). Failure to deliver both (i) and (ii) in the preceding
sentence during the term of this Agreement and prior to the lapse of the Option
Period shall void the Option.

 

-17-

 

 

5.            Reports and Payments.

 

5.1.          On or before the last business day of January, April, July, and
October of each calendar year of this Agreement, OXIS shall submit to MCIT a
written report with respect to the preceding calendar quarter (the “Payment
Report”) stating:

 

(i) Net Sales made by OXIS or any Affiliate during such quarter;

 

(ii) In the case of transfers of Licensed Human Therapeutic Products to an
Affiliate by OXIS for sale, rental, or lease of such Licensed Human Therapeutic
Products by the Affiliate to third parties, Net Sales by OXIS to the Affiliate
and Net Sales by the Affiliate to third parties during such quarter;

 

(iii) Net Sales by sublicensees during such quarter;

 

(iv) Amounts accruing to, and received by, OXIS from its sublicensees during
such quarter; and,

 

(v) A calculation under Section 4 of the amounts due to LICENSOR, making
reference to the applicable subsection thereof.

 

5.2.          Within thirty (30) days of the submission of each Payment Report,
OXIS shall make payments to MCIT of the amounts due for the calendar quarter
covered by the Payment Report. All amounts shall be paid in United States
Dollars. Payments shall be made by OXIS by bank wire transfer to MCIT’s bank.
Payment Reports shall be mailed to the following address:

 

MultiCell Immunotherapeutics, Inc.

68 Cumberland Street, Suite 301

Woonsocket, RI 02895

Attn: Chief Executive Officer

 

6.            Payments.

 

6.1           Royalties shown to have accrued by each royalty report provided
for under Section 5 above shall be due on the date such royalty report is due.
Payment of royalties in whole or in part may be made in advance of such due
date.

 

6.2           If at any time legal restrictions prevent the prompt remittance of
part or all royalties with respect to any country in the Territory where the
Licensed Human Therapeutic Product is sold, OXIS shall have the right, in its
sole discretion, to make such payments by depositing the amount thereof in local
currency to MCIT’s account in a bank or other depository institution in such
country. If the royalty rate specified in this Agreement should exceed the
permissible rate established in any country, the royalty rate for sales in such
country shall be adjusted to the highest legally permissible or
government-approved rate.

 

6.3           OXIS shall be entitled to deduct the amount of any withholding
taxes, value-added taxes or other taxes, levies or charges with respect to such
amounts, other than United States taxes, payable by OXIS, its Affiliates or
sub-licensees, or any taxes required to be withheld by OXIS, its Affiliates or
sub-licensees, to the extent OXIS, its Affiliates or sub-licensees pay to the
appropriate governmental authority on behalf of [Licensor] such taxes, levies or
charges. OXIS shall use reasonable efforts to minimize any such taxes, levies or
charges required to be withheld on behalf of Licensor by OXIS, its Affiliates or
sub-licensees. OXIS promptly shall deliver to Licensor proof of payment of all
such taxes, levies and other charges, together with copies of all communications
from or with such governmental authority with respect thereto.

 

-18-

 

 

7.            Research and Development Obligations.

 

7.1           OXIS shall conduct such research, development and preclinical and
human clinical trials as OXIS determines are necessary or desirable to obtain
regulatory approval to manufacture and market such Licensed Human Therapeutic
Products as OXIS determines are commercially feasible in the Territory and as
otherwise required to commence a Phase I clinical trial for a Licensed Human
Therapeutic Product on or before the 3rd anniversary of the Effective Date, and
shall use its commercially reasonable efforts to obtain regulatory approval to
market, and following approval to commence marketing and market each such
Licensed Human Therapeutic Product in such countries in the Territory as OXIS
determines are commercially feasible.

 

7.2           OXIS shall maintain records, in sufficient detail and in good
scientific manner, which shall reflect all work done and results achieved in the
performance of its research and development regarding the Licensed Human
Therapeutic Products.

 

7.3           No less often than every SIX (6) MONTH anniversary after the
Effective Date OXIS shall report in writing to MCIT on progress made toward the
objectives set forth above.

 

7.4 Notwithstanding anything else to the contrary, OXIS shall be required to
commence a Phase I clinical trial for a Licensed Human Therapeutic Product
anywhere in the Territory on or before the 3rd anniversary of the Effective
Date.

 

8.            Patents.

 

8.1           If OXIS determines that it desires a patent application to be made
covering Licensed Human Therapeutic Products, OXIS will appoint qualified
counsel after reasonable consultation with MCIT and to whom MCIT has no
reasonable objection, and in consultation with patent counsel appointed by MCIT,
OXIS will prepare and prosecute such application in MCIT’s name and in countries
designated by OXIS. OXIS will handle the filing of the patent applications with
the appropriate patent offices. OXIS shall promptly provide copies to MCIT of
any proposed patent application filing. OXIS shall in good faith take into
consideration the advice and suggestions of MCIT and its patent counsel with
regard to each such proposed patent application or communication. OXIS will
reimburse MCIT for reasonable expenses it has incurred and will pay reasonable
expenses incurred in the future in so filing and prosecuting such applications,
including attorneys' fees, taxes, annuities, issue fees, working fees,
maintenance fees and renewal charges. Each party hereto agrees to cooperate with
the other party to execute all lawful papers and instruments, to make all
rightful oaths and declarations and to provide consultation and assistance as
may be necessary in the preparation, prosecution, maintenance, and reinforcement
of all such patent applications and patents. All such patent applications and
any letters patent issued thereupon shall be added to MCIT Patent Rights and
subject to the licenses herein.

 

8.2           Each party shall notify the other party of any substantial
infringement in the Territory known to such party of any MCIT Patent Rights, and
shall provide the other party with the available evidence, if any, of such
infringement.

 

8.3           MCIT shall have the right to exclusively determine the appropriate
course of action to enforce MCIT Patent Rights or otherwise abate the
infringement thereof, to take (or refrain from taking) appropriate action to
enforce MCIT Patent Rights, to defend any declaratory judgments seeking to
invalidate or hold the MCIT Patent Rights unenforceable, to control any
litigation or other enforcement action and to enter into, or permit, the
settlement of any such litigation, declaratory judgments or other enforcement
action with respect to MCIT Patent Rights, in each case in MCIT’s own name. If
MCIT does not, within one hundred twenty (120) days of receipt of notice from
OXIS, abate the infringement or file suit to enforce the MCIT Patent Rights
against at least one infringing party in the Territory, OXIS shall have the
right to take whatever action it deems appropriate to enforce the MCIT Patent
Rights; provided, however, that, within thirty (30) days after receipt of notice
of OXIS’ intent to file such suit, MCIT shall have the right to jointly
prosecute such suit and to fund up to one-half (½) the costs of such suit. The
party controlling any such enforcement action shall not settle the action or
otherwise consent to an adverse judgment in such action that diminishes the
rights or interests of the non-controlling party without the prior written
consent of the other party. All monies recovered upon the final judgment or
settlement of any such suit to enforce the Licensed Patent Rights shall be
shared, after reimbursement of each party’s legal expenses, on a 50%/50% basis
by each party.

 

-19-

 

 

8.4           In any suit to enforce and/or defend the MCIT Patent Rights
pursuant to this Section 8, the party not in control of such suit shall, at the
request and expense of the controlling party, reasonably cooperate and, to the
extent possible, have its employees testify when requested and make available
relevant records, papers, information, samples, specimens, and the like.

 

9.            Confidentiality.

 

9.1           During the term of this Agreement, and for a period of five (5)
years following the expiration or earlier termination hereof, each party shall
maintain in confidence all information of the other party that is disclosed by
the other party and identified as, or acknowledged to be, confidential at the
time of disclosure (the “Confidential Information”), and shall not use, disclose
or grant the use of the Confidential Information except (i) with respect to
OXIS, as expressly permitted below; and (ii) with respect to MCIT except on a
need-to-know basis to those directors, officers, affiliates, employees,
permitted licensees, permitted assignees and agents, consultants, clinical
investigators or contractors, to the extent such disclosure is reasonably
necessary in connection MCIT’s performing its obligations or exercising its
rights under this Agreement. To the extent that disclosure is authorized by this
Agreement, prior to disclosure, each party hereto shall obtain agreement of any
such Person to hold in confidence and not make use of the Confidential
Information for any purpose other than those permitted by this Agreement. Each
party shall notify the other promptly upon discovery of any unauthorized use or
disclosure of the other party’s Confidential Information.

 

9.1.1           Notwithstanding anything else to the contrary herein, any
disclosure by OXIS of Confidential Information to any employee, officer or
director of OXIS is prohibited unless (i) said individual needs to know the
information in order for OXIS to perform its obligations or exercise its rights
under this Agreement; and (ii) said individual is bound by written obligations
of confidentiality, non-use and intellectual property ownership to OXIS, no less
restrictive as the corresponding obligations binding OXIS hereunder and under
the RA; and

 

9.1.2           Notwithstanding anything else to the contrary herein, any
disclosure by OXIS of Confidential Information to any Third Party including but
not limited to consultants, agents, independent contractors, investors, or
business partners is prohibited, except that OXIS is permitted to disclose
portions of Confidential Information to employees of ***[REDACTED]*** who have a
need to know the information in order for OXIS to be able to exercise the rights
licensed to OXIS under Section 3.1(i) but only provided the minimum information
is disclosed as required for such purpose; and (ii) each such recipient is, in
each case, bound to OXIS by written obligations of confidentiality, non-use and
intellectual property ownership, no less restrictive as the corresponding
obligations binding OXIS hereunder and under the RA.

 

9.2           The confidentiality obligations contained in Section 9.1 above
shall not apply to the extent that (a) any receiving party (the “Recipient”) is
required (i) to disclose information by law, regulation or order of a
governmental agency or a court of competent jurisdiction, or (ii) to disclose
information to any governmental agency for purposes of obtaining approval to
test or market a product, provided in either case that the Recipient shall
provide written notice thereof to the other party and sufficient opportunity to
object to any such disclosure or to request confidential treatment thereof; or
(b) the Recipient can demonstrate that (i) the disclosed information was public
knowledge at the time of such disclosure to the Recipient, or thereafter became
public knowledge, other than as a result of actions of the Recipient in
violation hereof; (ii) the disclosed information was rightfully known by the
Recipient (as shown by its written records) prior to the date of disclosure to
the Recipient by the other party hereunder; (iii) the disclosed information was
disclosed to the Recipient on an unrestricted basis from a source unrelated to
any party to this Agreement and not under a duty of confidentiality to the other
party; or (iv) the disclosed information was independently developed by the
Recipient without use of the Confidential Information disclosed by the other
party or breach of this Agreement.

 

**Confidential Treatment Requested**

 

-20-

 

 

9.3           Disclosure of Terms of this Agreement.

 

9.3.1           Except as otherwise provided in Section 9.3.2, MCIT and OXIS
shall not disclose any terms or conditions of this Agreement to any Third Party
without the prior consent of the other party hereto provided, however, that each
party hereto may indicate the existence of this license with the other party and
its terms and conditions in any of its filings with U.S. Securities Exchange
Commission (“SEC”).

 

9.3.2           Each party may issue a press release stating that they have
entered into this Agreement. Said party’s press release must be approved by the
other party in advance of publication, and such approval will not be
unreasonably withheld.

 

10.          Prohibition Against Use of the Other Party’s Name.

 

10.1.          Neither party will not use the other party’s the name, insignia,
symbols, or combination thereof, or the name of employee for any purpose
whatsoever without the other party’s prior written consent, provided, however,
that each party hereto may indicate the existence of this license with the other
party in any of its SEC filings.

 

11.          Compliance with Governmental Obligations.

 

11.1         Notwithstanding any provision in this Agreement, MCIT disclaims any
obligation or liability arising under the license provisions of this Agreement
if OXIS is charged in a governmental action for not complying with or fails to
comply with governmental regulations in the course of taking steps to bring any
Licensed Human Therapeutic Product to a point of practical application.

 

11.2.          OXIS shall comply with all governmental requests directed to OXIS
or (upon reasonable notice from MCIT) to LICENSOR and provide all information
and assistance reasonably necessary to comply with legitimate governmental
requests.

 

11.3         OXIS shall insure that research, development, and marketing under
this Agreement complies with all government regulations in force and effect
including, but not limited to, Federal, state, and municipal legislation.

 

12.          Indemnification.

 

12.1         OXIS shall defend, indemnify and hold MCIT and its directors,
officers, employees, agents and affiliates harmless from all losses,
liabilities, damages and expenses (including attorneys’ fees and costs) incurred
as a result of any claim, demand, action or proceeding arising out of (i) any
breach of the representations, warranties and covenants of OXIS in Section 2.2;
(ii) any use of the MCIT Patent Rights and/or MCIT Technology Know-How by OXIS,
whether authorized or not; (iii) any manufacture, storage, transportation, sale
or use or Licensed Human Therapeutic Products; (iv) the use of any Licensed
Research Products in vivo in humans; and (v) the negligence or willful
misconduct of OXIS in the performance of its obligations under this Agreement.

 

12.2         MCIT promptly shall notify OXIS of any liability or action in
respect of which MCIT intends to claim such indemnification and OXIS shall have
the right to assume the defense thereof with counsel selected by OXIS. The
indemnity agreement in this Section 12 shall not apply to amounts paid in
settlement of any loss, claim, damage, liability or action if such settlement is
effected without the consent of OXIS, which consent shall not be withheld
unreasonably. The failure to deliver notice to OXIS within a reasonable time
after the commencement of any such action, if prejudicial to its ability to
defend such action, shall relieve OXIS of any liability to Licensor under this
Section 12, but the omission so to deliver notice to OXIS will not relieve it of
any liability that it may have to Licensor otherwise than under this Section 12.
MCIT under this Section 12, its employees and agents, shall cooperate fully with
OXIS and its legal representatives in the investigation and defense of any
action, claim or liability covered by this indemnification.

 

-21-

 

 

12.3         OXIS shall maintain product liability insurance with respect to the
research, development, manufacture and sales of Licensed Human Therapeutic
Products by OXIS in such amount as OXIS customarily maintains with respect to
the research, development, manufacture and sales of its similar products. OXIS
shall maintain such insurance for so long as it continues to research, develop,
manufacture or sell any Licensed Human Therapeutic Products, and thereafter for
so long as OXIS customarily maintains insurance covering the research,
development, manufacture or sale of its similar products.

 

12.4         NOTWITHSTANDING ANYTHING TO THE CONTRARY HEREIN, EXCEPT FOR OXIS’
VIOLATION OF MCIT’S INTELLECTUAL PROPERTY RIGHTS OR EXCEEDING SCOPE OF ANY
LICENSE RIGHTS HEREIN, NO PARTY SHALL BE LIABLE FOR ANY INDIRECT, SPECIAL,
INCIDENTAL, CONSEQUENTIAL OR EXEMPLARY DAMAGES, WHETHER FORESEEABLE OR NOT, THAT
ARE IN ANY WAY RELATED TO THIS AGREEMENT OR THE BREACH THEREOF, ANY TRANSACTIONS
RESULTING FROM THIS AGREEMENT, LOSS OF GOODWILL OR PROFITS, LOST BUSINESS
HOWEVER CHARACTERIZED AND/OR FROM ANY OTHER CAUSE WHATSOEVER, EVEN THOUGH THE
PARTY MAY HAVE BEEN ADVISED OR MAY OTHERWISE KNOW OF THE POSSIBILITY OF SUCH
DAMAGES.

 

13.          Force Majeure.

 

13.1.          Neither party shall be held liable or responsible to the other
party nor be deemed to have defaulted under or breached this Agreement for
failure or delay in fulfilling or performing any term of this Agreement to the
extent, and for so long as, such failure or delay is caused by or results from
causes beyond the reasonable control of the affected party including but not
limited to fire, floods, embargoes, war, acts of war (whether war be declared or
not), acts of terrorism, insurrections, riots, civil commotions, strikes,
lockouts or other labor disturbances, acts of God or acts, omissions or delays
in acting by any governmental authority or the other party.

 

14.          Export Control Laws.

 

14.1.          This Agreement is made subject to any restrictions concerning the
export of products or technical information from the United States of America
which may be imposed from time to time by the government of the United States of
America. Furthermore, each party hereto agrees that it will not export or
re-export, directly or indirectly, any technical information acquired from the
other under this Agreement or any products using such technical information to
any country for which the United States government or any agency thereof at the
time of export requires an export license or other governmental approval,
without first obtaining the written consent to do so from the Department of
Commerce or other agency of the United States government when required by an
applicable statute or regulation.

 

15.          Termination.

 

15.1         Subject to Sections 15.2 and 15.3 below, this Agreement shall
expire on the expiration of OXIS’ obligation to pay royalties to MCIT under
Section 4 above. The licenses granted under Section 3.1, and if the Option is
fully exercised as permitted herein, 3.3, shall be effective at all times prior
to such expiration.

 

15.2         OXIS may terminate this Agreement, in its sole discretion, upon
THIRTY (30) DAYS prior written notice to MCIT.

 

15.3.          Except as otherwise provided in Section 13, MCIT may terminate
this Agreement upon or after the breach of any provision of this Agreement by
OXIS if OXIS has not cured such breach within THIRTY (30) DAYS after receipt of
express written notice thereof by MCIT.

 

15.4         Expiration or termination of this Agreement shall not relieve the
parties of any obligation accruing prior to such expiration or termination, and
the provisions of Sections 8, 9, 10, 11, 12, 14, and 15 and any other provisions
which, by their terms, survive termination in order to give effect to their
terms, shall survive the expiration or termination of this Agreement.

 

-22-

 

 

16.         Miscellaneous.

 

16.1         Any consent, notice or report required or permitted to be given or
made under this Agreement by one of the parties hereto to the other party shall
be in writing, delivered by any lawful means to such other party’s Chief
Executive Officer at the address indicated below, or to such other address as
one party shall have last furnished in writing to the other party, and (except
as otherwise provided in this Agreement) shall be effective upon receipt by the
receiving party.

 

If to:MultiCell Immunotherapeutics, Inc.

68 Cumberland Street, Suite 301

Woonsocket, RI 02895

 

If to:Oxis Biotech, Inc.

1407 North Beverly Drive

Beverly Hills, CA 90210

 

16.2         All payments made to MCIT required or permitted under this
Agreement shall be made as follows by bank wire transfer:

 

ACCOUNT NAME: MULTICELL IMMUNOTHERAPEUTICS, INC. ACCOUNT NUMBER:
***[REDACTED]*** BANK NAME: ***[REDACTED]*** BANK ADDRESS: ***[REDACTED]***  
***[REDACTED]***   ***[REDACTED]*** BANK WIRE TRANSFER ROUTING NUMBER:
***[REDACTED]***

 

16.3         Neither party shall assign its rights or obligations under this
Agreement without the prior written consent of the other party; provided,
however, that either party may, without such consent, assign this Agreement and
its rights and obligations hereunder (a) to any Affiliate, or (b) in connection
with the transfer or sale of all or substantially all of its business to which
this Agreement relates, or in the event of its merger, consolidation, change in
control or similar transaction. Any permitted assignee shall assume all
obligations of its assignor under this Agreement.

 

16.3         This Agreement shall be governed by and construed in accordance
with the laws of the State of California, without regard to the conflicts of law
principles thereof.

 

16.4         Any dispute, controversy or claim initiated by either party arising
out of, resulting from or relating to this Agreement, or the performance by
either party of its obligations under this Agreement (other than (a) any
dispute, controversy or claim regarding the validity, enforceability, claim
construction or infringement of any patent rights, or defenses to any of the
foregoing, or (b) any bona fide third party action or proceeding filed or
instituted in an action or proceeding by a Third Party against a party to this
Agreement), whether before or after termination of this Agreement, shall be
finally resolved by binding arbitration. Whenever a party shall decide to
institute arbitration proceedings, it shall give written notice to that effect
to the other party. Any such arbitration shall be conducted under the Commercial
Arbitration Rules of the American Arbitration Association by a panel of three
arbitrators appointed in accordance with such rules. Any such arbitration shall
be held in San Francisco, California. The method and manner of discovery in any
such arbitration proceeding shall be governed by California Code of Civil
Procedure § 1282 et seq. (including without limitation California Code of Civil
Procedure § 1283.05).

 

**Confidential Treatment Requested**

 

-23-

 

 

The arbitrators shall have the authority to grant specific performance and to
allocate between the parties the costs of arbitration in such equitable manner
as they determine. Judgment upon the award so rendered may be entered in any
court having jurisdiction or application may be made to such court for judicial
acceptance of any award and an order of enforcement, as the case may be. In no
event shall a demand for arbitration be made after the date when institution of
a legal or equitable proceeding based upon such claim, dispute or other matter
in question would be barred by the applicable statute of limitations.
Notwithstanding the foregoing, either party shall have the right, without
waiving any right or remedy available to such party under this Agreement or
otherwise, to seek and obtain from any court of competent jurisdiction any
interim or provisional relief that is necessary or desirable to protect the
rights or property of such party, pending the selection of the arbitrators
hereunder or pending the arbitrators’ determination of any dispute, controversy
or claim hereunder.

 

16.5         OXIS will inform MCIT within five (5) business days of any
regulatory approval for a Licensed Human Therapeutic Product, and will assist
MCIT to apply for applicable extension of exclusivity, whether by patent
extension, special protection certificate, data exclusivity, or the like.

 

16.6         No change, modification, extension, termination or waiver of this
Agreement, or any of the provisions herein contained, shall be valid unless made
in writing and signed by duly authorized representatives of the parties hereto.

 

16.7         This Agreement embodies the entire agreement between the parties
and supersedes any prior representations, understandings and agreements between
the parties regarding the subject matter hereof. There are no representations,
understandings or agreements, oral or written, between the parties regarding the
subject matter hereof that are not fully expressed herein.

 

16.8         Any of the provisions of this Agreement which are determined to be
invalid or unenforceable in any jurisdiction shall be ineffective to the extent
of such invalidity or unenforceability in such jurisdiction, without rendering
invalid or unenforceable the remaining provisions hereof and without affecting
the validity or enforceability of any of the terms of this Agreement in any
other jurisdiction.

 

16.9         The waiver by either party hereto of any right hereunder or the
failure to perform or of a breach by the other party shall not be deemed a
waiver of any other right hereunder or of any other breach or failure by said
other party whether of a similar nature or otherwise.

 

16.10         This Agreement may be executed in two or more counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

 

IN WITNESS THEREOF, MCIT and OXIS have caused this Agreement to be executed by
their duly authorized representatives as of the day and year first written
above.

 

For MultiCell Immunotherapeutics, Inc.:   For Oxis Biotech, Inc.:             W.
Gerald Newmin   Anthony J. Cataldo       Chairman & Chief Executive Officer  
Chairman & Chief Executive Officer Title   Title

 

-24-

 

 

APPENDIX 1

 

Patents and Patent Applications

 

1.          ***[REDACTED]***

 

2.          ***[REDACTED]***

 

**Confidential Treatment Requested**

 

-25-

 

 

APPENDIX 2

 

Chemical Compositions-of-Matter

 

1.          ***[REDACTED]***

 

2.          ***[REDACTED]***

 

3.          ***[REDACTED]***

 

**Confidential Treatment Requested**

 

-26-

